Name: Commission Regulation (EC) No 1556/96 of 30 July 1996 introducing a system of import licences for certain fruit and vegetables imported from third countries
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade;  cooperation policy
 Date Published: nan

 3 . 8 . 96 I EN Official Journal of the European Communities No L 193/5 COMMISSION REGULATION (EC) No 1556/96 of 30 July 1996 introducing a system of import licences for certain fruit and vegetables imported from third countries ties for which licences have been applied for and of the quantities not used or only partially used; whereas Commission Regulation (EEC) No 886/87 of 27 March 1987, on the notification by the Member States to the Commission of the information relating to imports of dessert applies (*), as last amended by Regulation (EC) No 997/95 f), should be repealed; Whereas the introduction of the import licence arrange ­ ments will not prevent their being replaced by a rapid computerized procedure for recording imports as soon as it is legally and practically possible to set one up; whereas there will be an evaluation in this respect by 31 December 1997; Whereas the Management Committee for fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 22 (2) thereof, Whereas under Article 22 ( 1 ) of Regulation (EEC) No 1035/72 submission of import licences may be required for any imports into the Community of the products referred to in Article 1 (2); Whereas, in order to ensure better knowledge of the trade pattern for certain sensitive products, a system of import licences should be introduced and the list of those products determined; Whereas Commission Regulation (EEC) No 3719/88 of 16 November 1988 , laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3), as last amended by Regulation (EC) No 2137/95 (4), should apply to all matters not specifically dealt with by this Regulation ; Whereas licences should be issued without delay when they are applied for, whereas the amount of the security to be provided should be set at levels which enable the system to function properly; whereas, in the light of the market for the products in question , the term of the licences should be fixed at 30 days within the limit of the periods relating to the CN codes shown on the licences; Whereas, in order the better to observe changes in trade with third countries, indication of the place of origin should be required and the importer should be required to import from that country; whereas, however, in view of the characteristics of trade in the products concerned, provision should be made to allow the country of origin to be changed once only; Whereas, to facilitate the rapid and efficient management of the import licence arrangements, the Member States should periodically notify the Commission of the quanti ­ Article 1 The entry for free circulation in the Community of one of the products listed in the Annex to this Regulation shall be subject to the presentation of an import licence issued by the Member States concerned to all applicants, whatever their place of establishment in the Community. Article 2 Subject to the specific provisions of this Regulation , Regulation (EEC) No 3719/88 shall apply. Article 3 1 . Import licences shall be issued subject to the lodging of a security of ECU 1,5 per 100 kilograms net weight. The security shall be forfeited in full or in part if the quantities stipulated in the licence are not released for free circulation , or only part thereof is released, during the term of validity of the licence . 2. Import licences shall be issued on the day the appli ­ cation is received. (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 132, 16. 6 . 1995 , p. 8 . (3) OJ No L 331 , 2. 12. 1988 , p. 1 . h) OJ No L 214, 8 . 7 . 1995, p. 21 . o OJ No L 85, 28 . 3 . 1987, p. 16 . (6) OJ No L 101 , 4. 5 . 1995, p. 16 . No L 193/6 HENI Official Journal of the European Communities 3 . 8 . 96 3 . They shall show the eight-figure CN codes for the products listed in the Annex. 4. Import licences shall be valid for 30 days from their date of issue as defined in paragraph 2 within the limit of the periods for the CN codes referred to in the Annex hereto . Article 4 1 . Section 8 of the specimen import licences in Annex I to Regulation (EEC) No 3719/88 as it is used in import licence applications and import licences shall show the country of origin of the product. Import licences shall be valid only for products originating in the country shown in Section 8 thereof. 2. Holders of licences may apply, once only, to have the country of origin altered subject to the following rules : (a) applications for alteration of the country of origin :  must be submitted to the body which issued the original licence ,  must be accompanied by the original licence and by any extract issued,  shall be subjected to Articles 13 , 14 ( 1 ) and IS of Regulation (EEC) No 3719/88 ; (b) The body which issued the licence shall retain the original licence and may extract and shall issue a replacement licence and, where appropriate, one or more replacement extracts; (c) Replacement licences and, where appropriate, the replacement extract or extract shall :  be issued for a quantity of products which , when the tolerance is added, corresponds to the maximum available quantity shown on the docu ­ ments which they replace,  contain in Section 20 the number and, if wished, the date of the document which they replace,  contain in Section 8 the name of the new country of origin,  contain in the other sections the same entries as the document which they replace , and in parti ­ cular the same date of expiry. Article 5 1 . The Member States shall notify the Commission of: (a) the quantities covered by import licence applications, together with the CN code concerned and the date of the application , broken down by country of origin ; (b) the quantities covered by unused or partly-used import licences, corresponding to the difference between the quantities entered on the back of the licences and the quantities for which they were issued; (c) the quantities covered by a change of origin within the meaning of Article 4 (2). This information shall be sent not later than 12 noon (Brussels time) as follows :  every Wednesday, in respect of applications lodged on the Monday and Tuesday of that week,  every Friday, in respect of applications lodged on the Wednesday or Thursday of that week,  every Monday, in respect of applications lodged on the Friday of the preceding week. 2. If no import licence applications have been submitted in one of the periods referred to in paragraph 1 , the Member State in question shall notify the Commis ­ sion thereof on the days indicated in paragraph 1 . Article 6 Regulation (EEC) No 886/87 is hereby repealed . Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1996. For the Commission Franz FISCHLER Member of the Commission 3 . 8 . 96 EN I Official Journal of the European Communities No L 193/7 ANNEX CN codes Periods Description 0702 00 40 0702 00 45 0702 00 50 0702 00 15 1 October to 31 March Tomatoes (') 0702 00 20 0702 00 25 0702 00 30 0702 00 35 1 April to 30 September 0805 10 61 0805 10 65 0805 10 69 0805 10 01 0805 10 05 0805 10 09 0805 10 11 0805 10 15 0805 10 19 0805 10 21 0805 10 25 0805 10 29 0805 10 31 0805 10 33 0805 10 35 1 December to 31 May Oranges 0805 20 31 0805 20 11 1 November to end February Clementines 0805 20 33 0805 20 35 0805 20 37 0805 20 39 0805 20 13 0805 20 15 0805 20 17 0805 20 19 1 November to end February Mandarins , including tangerines , satsumas, wilkings and similar citrus hybrids 0805 30 30 0805 30 40 1 June to 31 December Lemons 0805 30 20 1 January to 31 May 0808 10 71 0808 10 73 0808 10 79 0808 10 92 0808 10 94 0808 10 98 1 July to 31 December Apples 0808 10 51 0808 10 53 0808 10 59 1 January to 31 March 0808 10 61 0808 10 63 0808 10 69 1 April to 30 June 0808 20 47 0808 20 51 0808 20 57 0808 20 67 1 July to 31 December Pears 0808 20 31 0808 20 37 1 January to 30 April 0707 00 20 0707 00 25 0707 00 30 1 May to 31 October Cucumbers (') Other than tomatoes originating in Morocco .